Citation Nr: 0113191	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-15 863 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.  
Service in Vietnam is indicated by the evidence of record.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which denied the veteran's claims 
of entitlement to service connection for PTSD and entitlement 
to a total rating due to individual unemployability based 
upon service-connected disabilities.  The veteran has 
perfected an appeal as to the issue of entitlement to service 
connection for PTSD. 

The veteran did not file a timely Notice of Disagreement with 
respect to that portion of the June 1999 RO rating decision 
which denied his claim of entitlement to a total rating due 
to individual unemployability based upon service-connected 
disabilities.  Accordingly, that issue is not on appeal and 
will be discussed no further herein.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200, 20.202, 20.302 (1999). 

In February 2001, the veteran testified before the 
undersigned Board Member at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


REMAND

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be 
codified at 38 U.S.C. § 5103A] [VCAA].  In accordance with 
this duty, and for the reasons and bases set forth below, the 
Board finds that additional development is necessary before 
the veteran's claim can be properly adjudicated. 

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. 3.304(f) (2000); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  A veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996). 

In this case, the service records do not establish that the 
veteran served in combat and the veteran does not assert that 
he did.  The veteran is claiming non-combat related stressors 
that occurred when he was serving in Vietnam. The service 
personnel records indicate that the veteran was stationed in 
Vietnam from February 23, 1967 to February 19, 1968 at the 
Air Force Base in Da Nang, Vietnam.  The records show that he 
served as an administrative specialist with the 366th Field 
Maintenance Squadron.  

The veteran's claimed non-combat stressors were described in 
statements and at the hearing before the Board.  In a January 
1998 statement, the veteran stated that he witnessed a C-141 
crash into a jet and the pilots were burned alive.  He 
indicated that during the Tet Offensive, he saw the enemy 
running down the side of the fence and he had no weapon and 
thought he was going to die.  He reported that he was blown 
out of a bunker and he was wounded during the Tet Offensive.  
At the hearing before the Board in February 2001, the veteran 
stated that while stationed at Da Nang Air Force Base, the 
base came under enemy fire and he went into bunkers during 
the attacks [hearing transcript 2001, page 4].  He also 
witnessed people getting killed and he saw many dead bodies 
[page 5].  The veteran indicated that his friend, N.H., was 
killed [pages 5 and 13].  

The Board finds that a remand of this case is warranted in 
order to provide the veteran with an opportunity to provide 
specific detail with respect to the claimed stressors and to 
provide the RO an opportunity to verify the veteran's claimed 
stressor events.  The RO should request the veteran to 
provide more specific information of the stressor events 
including the date, type, and location of the events, the 
names of the people involved in the events, the number and 
names of casualties involved, and the designations of the 
units involved.  Once specific information is obtained, the 
RO should attempt verification of all of the veteran's 
reported stressors.  The RO should attempt verification of 
the reported enemy attacks on Da Nang Air Force Base from 
February 23, 1967 to February 19, 1968, the death of the 
veteran's friend, N.H., and any other specific stressor event 
identified by the veteran with the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), [(formerly, the 
United States Army and Joint Services Environmental Support 
Group (ESG)].  

At the hearing before the Board in February 2001, the veteran 
indicated that he was receiving Social Security disability 
benefits and that his primary disability was PTSD.  [page 9].  
The VCAA specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the VA 
and authorizes the VA to obtain.  See VCAA.  The VCAA 
specifically provides that the assistance provided by the 
Secretary shall include obtaining any other relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.   

The Board finds that the Social Security disability records 
and supporting medical records are relevant to the veteran's 
claim since the records show treatment for the claimed 
disability and may establish the etiology of the disability.  
SSA decisions regarding the veteran's current psychiatric 
disabilities are pertinent to the veteran's claim.  See 
Masors v. Derwinski, 2 Vet. App. 181, 187 (1992).  Therefore, 
the Board finds that the RO should make an attempt to obtain 
these records.    


Accordingly, this case is remanded for the following actions: 

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of any medical 
care providers who have treated him for 
PTSD since separation from service in 
1968.  Any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
associated with the claims folder.  

2.  The RO should request the veteran to 
submit additional corroborating evidence 
of his claimed stressors.  The veteran 
should be advised that meaningful 
research of his stressors will require 
him to provide the "who, what, where and 
when" of each stressor, to include the 
dates of events already described by the 
veteran.  In particular, the veteran 
should be requested to provide the name, 
rank, unit, and any other clarifying 
information as to the identity of any 
individuals involved in the alleged 
stressful events, including the names of 
casualties.  The veteran should also be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because, 
without such details, an adequate search 
for verifying information cannot be 
conducted.  

3.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary together with a copy of the 
DD 214, a copy of this remand, and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  In 
addition, the RO should, to the extent 
possible, attempt to verify the veteran's 
claimed stressors through other sources, 
such as unit histories and the like.  The 
RO should then prepare a report detailing 
the nature of any stressors which it has 
determined are established by the record.  
This report is then to be added to the 
veteran's VA claims folder. 

4.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  The 
examiner should identify any psychiatric 
disorders that are present.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the history 
specifically verified by the RO may be 
relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

5.  Following completion of the 
foregoing, and after making sure that all 
requirements of the VCAA have been 
complied with, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



